Case 7:16-cv-07743-VB-JLC Document 100 Filed 10/23/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

-— xX
ANYELA SALAZAR, ANEL HERNANDEZ, (Ie pee ye
ROBERT ENMANUEL EMILIANO, and ; |
CAROLINA PICHAR tts ORDER ADOPTING |

REPORT AND
, RECOMMENDATION
203 LENA INC.,, d/b/a Cocina Taller, and 16 CV 7743 (VB)
DARIO OLEAGA,
Defendants.
— ween X

 

Briccetti, J.:

 

By Order dated January 3, 2020, the Court granted in part plaintiffs’ motion for default
judgment, finding the plaintiffs were entitled to judgment on liability. (Doc. #86).! By separate
Order, also dated January 3, 2020, the Court referred this matter to Magistrate Judge Cott for
an inquest on damages. (Doc. #87).

Now pending is Magistrate Judge Cott’s Report and Recommendation (“R&R”), dated
September 18, 2020, recommending that the Court award plaintiff Salazar $67,163.24 in
damages, plaintiff Hernandez $38,917.56 in damages, plaintiff Emiliano $11,541.42 in damages,
and plaintiff Pichardo $7,614.00 in damages, along with pre-judgment interest from the midpoint |
between each plaintiff's first and last date of employment through the day that judgment is
entered. (Doc. #99), Magistrate Judge Cott also recommends that plaintiff be awarded
attorneys’ fees and costs in the amount of $23,561.50 and post-judgment interest on all sums.

The Court presumes familiarity with the factual and procedural background of this case.

 

 

I By Order dated May 14, 2020, the Court denied defendant Oleaga’s motion to set aside
the entry of default and default judgment. (Doc. #95).
Case 7:16-cv-07743-VB-JLC Document 100 Filed 10/23/20 Page 2 of 4

A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and
recommendation, but they must be “‘specific[,] written,” and submitted within fourteen days after
being served with a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); 28 U.S.C.

§ 636(b)(1), or within seventeen days if the parties are served by mail. See Fed. R. Civ. P. 6(d).

No parties have objected to Judge Cott’s thorough and well-reasoned R&R. The Court
has carefully reviewed the R&R, the amended complaint, and plaintiffs’ submissions, and finds
no error, clear or otherwise.

Accordingly, the Court adopts the R&R as the opinion of the Court with the following
modifications.

With respect to the $7,614.00 in damages Magistrate Judge Cott recommends awarding
to plaintiff Pichardo, the Court lowers that amount by $1,500.00 to $6,114.00. As Magistrate
Judge Cott correctly states, employees can recover “$250 for each workday that a wage
statement violation occurs or continues to occur, not to exceed $5,000.” (See R&R at ECF 22
(citing Canaveral v. Midtown Diner NYC, Inc., 2019 WL 4195194, at *5 (S.D.N.Y. Sept. 5,
2019)).2 However, because plaintiff Pichardo worked for a total of 14 days total, she should be
awarded only $3,500.00 (14 days x $250) for the wage statement violations, not the maximum
$5,000. (See Doc. #89-5 (“Pichardo Aff.”) F§ 2, 11, 12). Accordingly, plaintiff Pichardo shall

be awarded $6,114.00 plus pre-judgment and post-judgment interest.

 

2 “ECF _” refers to the page numbers automatically assigned by the Court’s Electronic
Case Filing system.

 

 
Case 7:16-cv-07743-VB-JLC Document 100 Filed 10/23/20 Page 3 of 4

With respect to pre-judgment interest, plaintiffs are awarded nine percent pre-judgment
interest on their unpaid wages as follows.
e Plaintiff Salazar: nine percent interest on $27,761.62, from July 6, 2015 (the
approximate midpoint between Salazar’s first and last date of employment), to October 22, 2020
(the date of this Order)—1,935 days—amounts to $13,245,723
e Plaintiff Hernandez: nine percent interest on $14,208.78, from March 15, 2016
(the approximate midpoint between Hernandez’s first and last date of employment), to October 22,
2020—1,682 days—amounts to $5,892.95.
e Plaintiff Emiliano: nine percent interest on $2,245.71, from February 22, 2016
(the approximate midpoint between Emiliano’s first and last date of employment), to October 22,
2020—1,704 days—amounts to $943.57.4
e Plaintiff Pichardo: nine percent interest on $957, from April 4, 2016, (the
approximate midpoint between Pichardo’s first and last date of employment), to October 22,
2020—1,662 days—amounts to $392.19.°

Accordingly, plaintiffs are awarded the following:

 

3 Nine percent per annum is 0.0246575 percent per day. $27,761.62 (unpaid wages) x
1,935 days x 0.0246575 percent is $13,245.72.

4 There is one typographical error in Section II.B.6.c of the R&R, with respect to the
midpoint of Emiliano’s employment dates. It alternately states that the midpoint is February 22,
2016 and February 26, 2016. The midpoint is February 22, 2016. (R&R at ECF 25).

5 There are two typographical error in Section IL.B.6.d of the R&R. First, it alternately
states that the midpoint of Pichardo’s employment dates is April 4, 2016 and July 10, 2015. The
midpoint is April 4, 2016. (R&R at ECF 25). Second, it states Pichardo is owed $1,011 in
unpaid wages. (Id.). Pichardo, however, is owed $957 in unpaid wages. (Id. at ECF 17-18).

 

 
Case 7:16-cv-07743-VB-JLC

Document 100 Filed 10/23/20 Page 4 of 4

 

 
 
       

 

 

 

 

 

Plaintiff | Damages’ oe ages)) |
Salazar $67,163.24 $13,245.72 $80,408.96
Hernandez $38,917.56 $5,892.95 $44,810.51
Emiliano $11,541.42 $943.57 $12,484.99 |
Pichardo $6,114.00 $392.19 $6,506.19

 

 

 

 

 

Judgment shall be entered against defendants 203 Lena Inc., d/b/a Cocina Taller and
Dario Oleaga in the total amount of $167,772.15, comprising: (i) $144,210.65 in damages
(including pre-judgment interest), and (ii) $23,561.50 in attorneys’ fees and costs. Plaintiffs are
also awarded post-judgment interest on all sums, as calculated under 28 U.S.C. § 1961.

The Clerk is directed to enter judgment and close this case.

Dated: October 22, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 

6 These totals are broken down further in Table 7 of the R&R. (R&R at ECF 23). Other
than the Total Damages amount listed here for Pichardo, which the Court has lowered to $6,114,
these are the same Total Damages that Magistrate Judge Cott calculated.
